Exhibit 99.1 SCOTT’S LIQUID GOLD-INC. ACQUIRES PRELL®, DENOREX® AND ZINCON® BRANDS DENVER, Colorado (July7, 2016) – Scott’s Liquid Gold-Inc. (OTC BB: “SLGD”) announced today its acquisition of the Prell®, Denorex® and Zincon® brands of hair and scalp care products from Ultimark Products, Inc. for a purchase price of approximately $9.1 million, subject to adjustment. “We are excited about our acquisition of these brands. Prell®, Denorex® and Zincon® products will be great additions to our existing health and beauty care portfolio of products,” said Mark Goldstein, Chairman, President and CEO of SLGD. “This investment represents an important strategic opportunity that will benefit our shareholders, consumers, customers, and employees.” In connection with the transaction, SLGD terminated its revolving credit facility with Summit Financial Resources, L.P. and entered into a Credit Agreement with JPMorgan Chase Bank, N.A. (“Chase”) pursuant to which Chase provided a term loan of $2.4 million and a revolving credit facility of $4 million, which will be used to finance a portion of the Ultimark transaction and for SLGD’s general corporate purposes and working capital.
